Citation Nr: 0520052	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  94-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for varicose 
veins of the left leg with recurrent stasis ulcer of the left 
ankle, secondary to thrombophlebitis of the left leg, from 
November 18, 1973 through November 22, 1982.

2.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the left leg with recurrent stasis ulcer of 
the left ankle, secondary to thrombophlebitis of the left 
leg, from November 23, 1982 through February 22, 1987.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service in the Air Force from November 
1969 and was discharged from active service on November 17, 
1973.

In November 1973 the veteran filed a claim for a fractured 
right femur and for thrombophlebitis of the left leg.  In an 
April 1974 rating action, the Department of Veterans Affairs 
(VA) regional office (RO) granted service connection for the 
residuals of a fractured right femur, but did not address the 
issue of thrombophlebitis.

On May 24, 1989 the veteran submitted a claim for, among 
other things, entitlement to service connection for varicose 
veins and thrombophlebitis.  Service connection for varicose 
veins and thrombophlebitis was denied in a December 1989 
rating action.  A timely notice of disagreement (NOD) was 
received in April 1990 and a statement of the case (SOC), 
addressing service connection for varicose veins of the left 
leg, was issued on July 2, 1990 (and sent to the address 
listed in the NOD).  However, because the substantive appeal, 
VA Form 1-9, was not received until January 1992 (together 
with voluminous private clinical records) that appeal was not 
perfected in a timely manner.  Thus, the December 1989 rating 
action became final.

In June 1992 the veteran inquired as to the status of his 
appeal, stating that he had not received any word.  He also 
attached a copy of a "notice for clinic appointment" dated in 
March 1992 sent to the veteran's address but addressed to a 
"Marvin" Davis and suggested that "perhaps that is the reason 
why I did not receive the [SOC] dated July 2, 1990."

This matter originally came before the Board of Veterans' 
Appeals (Board) from a September 1992 rating decision which 
found that the December 1989 rating action was clearly and 
unmistakably in error in denying service connection for 
varicose veins because varicose veins were found on VA 
examination in March 1974, within three months following 
service and that the December 1989 decision did not consider 
varicose veins on a secondary basis as a residual of the 
thrombophlebitis.  Thus, service connection was granted for 
varicose veins of the left leg secondary to thrombophlebitis, 
effective November 18, 1973 (the day after service 
discharge), on the basis that the veteran's 1973 service 
connection claim, filed within a year after service, had 
never been adjudicated and, thus, was still pending at the 
time of the December 1989 rating decision.  A noncompensable 
evaluation was assigned from November 18, 1973, and a 10 
percent evaluation was assigned from May 24, 1989.

An April 1993 rating action specifically addressed and denied 
the issue of an earlier effective date for a compensable 
rating for varicose veins of the left leg with recurrent 
stasis ulcer of the left ankle, secondary to 
thrombophlebitis.

Then, an SOC was issued in May 1993 as to the claim for an 
earlier effective date for a compensable rating and a 
substantive appeal (VA Form 9) was received in May 1993.  The 
veteran testified in support of his claim in August 1993 but 
an October 1993 hearing officer's decision continued the 
denial.

A December 1993 rating action determined that a 30 percent 
rating for the disability at issue was warranted effective 
May 24, 1989 (the date previously assigned for a 10 percent 
rating) and denied a rating in excess of 30 percent (and also 
denied a total rating based on individual unemployability due 
to service-connected disabilities because the veteran had not 
executed and returned VA Form 21-8940).  Rating actions in 
June and July 1995 confirmed and continued the 30 percent 
rating. However, a December 1999 rating action increased the 
rating from 30 percent to 40 percent effective September 13, 
1996 (date of VA rating examination).

In a May 2000 decision, the Board:  denied a compensable 
rating from November 18, 1973 through November 22, 1982; 
granted a 10 percent rating from November 23, 1982 through 
February 22, 1987; granted a 40 percent rating from February 
23, 1987 through January 11, 1998; and granted a 60 percent 
rating from January 12, 1998.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  In August 2002, the Court 
vacated those parts of the Board's May 2000 decision 
pertaining to the appropriate rating of the veteran's service 
connected disability from November 18, 1973, to February 22, 
1987, and remanded the case for readjudication consistent 
with the Court's order.  (The Court noted that the veteran 
was not challenging the 40 percent rating assigned by the 
Board from February 1987 through January 1998, or the 60 
percent evaluation assigned since January 1998.)

In a March 2003 decision, the Board denied a compensable 
rating from November 18, 1973 through November 22, 1982, and 
granted a 20 percent rating from November 23, 1982 through 
February 22, 1987.  The veteran again appealed to the Court.  
In October 2004, the Court vacated those parts of the Board's 
decision that denied a compensable rating from November 18, 
1973 through November 22, 1982, and a rating in excess of 20 
percent from November 23, 1982 through February 22, 1987, for 
the veteran's service connected disability.

In May 2005, the Board obtained a Medical Opinion from the 
Veterans Health Administration (VHA).  The case is again 
before the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  From November 18, 1973 until November 23, 1982, the 
varicose veins of the left leg with recurrent stasis ulcer of 
the left ankle, secondary to thrombophlebitis of the left 
leg, were mild and asymptomatic.

3.  From November 23, 1982 to February 22, 1987, the varicose 
veins of the left leg with recurrent stasis ulcer of the left 
ankle, secondary to thrombophlebitis of the left leg were 
below the knee and severe.


CONCLUSIONS OF LAW

1.  A compensable evaluation for service-connected varicose 
veins of the left leg with recurrent stasis ulcer of the left 
ankle, secondary to thrombophlebitis of the left leg, is not 
warranted from November 18, 1973 through November 22, 1982.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.21, 4.104, Diagnostic Codes (DCs) 7120 and 7121, 
prior to January 12, 1998.

2.  An evaluation in excess of 20 percent for service-
connected varicose veins of the left leg with recurrent 
stasis ulcer of the left ankle, secondary to thrombophlebitis 
of the left leg, is not warranted from November 23, 1982 
through February 22, 1987.  38 U.S.C.A. §§  1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, 
Diagnostic Codes (DCs) 7120 and 7121, prior to January 12, 
1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)), imposes obligations on 
VA in terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002);  
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The veteran was notified in the May 1993 statement of the 
case (SOC) and the May 2000 Board decision of the laws and 
regulations pertaining to his claim for increased ratings.  
This was sufficient for notification of the information and 
evidence necessary to substantiate the claims, and the 
veteran has been adequately informed as to the type of 
evidence that would help substantiate his claims.  A November 
2002 letter informed the veteran that he could submit 
additional evidence in support of his appeal.  The veteran 
responded in December 2002 that he had nothing else to submit 
and wished the Board to proceed immediately with 
readjudication of his appeal.  Following the Court's October 
2004 order, a January 2005 letter informed the veteran that 
he could submit additional evidence in support of his appeal.  
The veteran again responded in January 2005 that he had 
nothing else to submit and wished the Board to proceed 
immediately with readjudication of his appeal.  The Board 
notes that the appellant's brief filed before the Court, and 
the written arguments before the Board, have focused on the 
existing record and did not refer to any unobtained evidence 
that could be relevant to the appeal. 

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letters to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102  
(2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield  
supra.  First, it was impossible to give the notice prior to 
the initial adjudication of the claim currently on appeal.  
Further, the veteran subsequently received content- complying 
notice and proper VA process as described above.  

Upon receipt of a substantially complete application for  
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.   
See 38 C.F.R. § 3.159(c) (2004).  

The case was remanded in July 1996 for the RO to locate VA 
clinical records at the Wadsworth Outpatient Clinic.  The 
December 1999 supplemental SOC reflects that a telephonic 
conversation with the records clerk at the West Los Angeles, 
California, VA medical center indicated that archived records 
could not be located and that the earliest records located 
did not antedate 1993.  However, other records pertaining to 
the 1973 to 1987 period in question have been associated with 
the file, and the veteran has not identified other pertinent 
records that have not been obtained.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See  38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R.  § 
3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112  (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App.  183 
(2002).  

Factual Background

Service medical records indicate that while the veteran was 
hospitalized for a fractured right femur and then developed 
postoperative thrombophlebitis.  The Report of Medical 
History on the veteran's separation examination report noted 
that the veteran had or had had cramps in his legs.  On 
examination, there was no mention of varicosities or 
residuals of thrombophlebitis.  A notation on the separation 
examination in September 1973 indicated that "cramps in legs 
(in the RMH) refer to past operative thrombophlebitis."  It 
was added that he was placed on heparin with good results.  

During a March 1974 VA general medical examination, the 
veteran complained of leg cramps on prolonged exertion.  On 
examination, he had enlarged veins on the upper anterior 
surface of the left leg.  The diagnosis was varicose veins of 
the left leg.  On orthopedic work-up, it was noted that he 
had cramping in the right thigh while working.  The 
Trendelenburg's test and Homan's sign were negative.  There 
was no deep vein or plantar vein tenderness.  There was no 
tenderness along the course of the greater or lesser 
saphenous veins.  There was no edema and no current signs of 
thrombophlebitis.  The examiner compared the lower 
extremities for range of motion, leg length, circumference 
etc.  

A November 23, 1982 VA medical certificate noted a healing 
recurrent ulcer in the lateral malleolar area which 
reportedly had been present for four years.  The examiner 
noted localized discoloration.

Hospital reports from July 1983 and January 1984 show 
treatment for cellulitis of the left lower extremity and a 
venous stasis ulcer of the lower extremity.  During the July 
1983 hospitalization it was noted that the veteran reported 
having done well until he sustained trauma to the left 
lateral malleolus four years ago which led to breakdown of 
skin in that area and the development of a chronic ulcer.  On 
examination the ulcer was about 1 1/2 by 3 inches in 
diameter, with a necrotic base. There was erythema, swelling, 
and tenderness from the mid-foot extending to the lower 1/3 
of the tibial-fibular area.  There were some areas of 
hyperpigmentation around the ulcer bed.  There was decreased 
motion of the ankle secondary to pain.  Pulses were 2+ in the 
foot and ankle.  During hospitalization he was given 
antibiotics, intravenously.

Records of hospitalization in January 1984 reflect that 
following the 1983 hospitalization the veteran had continued 
to have intermittent breakdown of the skin.  On examination 
there was 1+ edema of the left ankle and a red, tender, 
superficial cord extending up the calf and knee to the groin.  
A large left inguinal node was present.  A vascular surgical 
consultation was recommended.  The diagnoses were cellulitis 
and superficial thrombophlebitis.

Private medical records of Dr. D. from January 1986 to August 
1989 showed that the veteran received ongoing treatment for 
his left ankle ulcer.  In January 1986 the veteran complained 
of a chronic intermittent left ankle ulcer which he self- 
treated with elevation and dry dressing.  On examination he 
had chronic venous insufficiency of the left lower leg with a 
granulating lateral malleolar ulcer which was consistent with 
a venous stasis ulcer.  Tortuous veins were noted on the 
medial aspect.  He was to stay off work, use Trendelenburg 
elevation of his bed, and be placed in an Unna boot.  By 
March 1986 the ulcer was well healed but he had several 
superficial varicosities which were treated with 
sclerotherapy, i.e., injected with medication in an attempt 
at thrombosis of any possible perforators.  It was suggested 
that he also use an Ace wrap along with support stockings on 
a daily basis.  In October 1986 the venous stasis ulcer was 
almost completely healed and he had additional sclerotherapy, 
with injection of 2 superficial varicosities of the left 
lateral ankle and also of an anterior tibial crest 
varicosity.  In December 1986 he reported that venous stasis 
ulcer would breakdown every six months.  On examination he 
had marked tortuous varicosities of the left lower extremity 
and was informed that extended left vein ligation and 
stripping with possible ligation of perforators might be of 
help and was recommended.  He was to continue to wear Jobst 
support hose.

The veteran was admitted to the Robert Kennedy Medical Center 
on February 23, 1987 for left leg vein stripping and ligation 
of deep perforators with a modified Linton procedure, through 
the previous ulcer bed.  At admission it was noted that he 
had had chronic recurrent left lateral malleolar venous 
stasis ulcer and venous stasis disease of the left lower 
extremity for the past ten years.  He reported that 
approximately every four to six months, the skin over his 
left lateral malleolar area broke down and ulcerated.  He had 
not had surgery previously.  On physical examination he had 
stasis dermatitis of the left lower extremity with 
pigmentation.  It was also noted that he had multiple 
tortuous varicosities of the left lower extremity with old 
scarred but healed skin over the left lateral malleolus and 
marked pigmentation secondary to dermastasis.  Impression was 
chronic venous stasis dermatitis.

During an August 1993 RO personal hearing the veteran 
testified that his infection began in 1983 and since that 
time the infection has reoccurred once or twice a year.  He 
had had sclerotherapy and one vein stripping operation (page 
2).  The vein stripping operation had begun at the groin area 
and gone all the way to his foot (page 2). 

Laws and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. § 
4.21.  The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  Consideration may not be given to factors wholly 
outside the rating criteria provided by regulation.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)). 

The applicable rating criteria for diseases of the arteries 
and veins, including both varicose veins as well as post-
phlebitic syndrome of due to any etiology, at 38 C.F.R. § 
4.104, Diagnostic Codes 7120 and 7121, respectively, were 
amended effective January 12, 1998.  However, evaluation of 
the veteran's disability from 1973 to 1987 requires use of 
the previous criteria.  Generally see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (VA must apply the most 
favorable version of the statute or regulation).  This 
determination is made on a case-by-case basis. VAOGCPREC 11-
97.  However, where compensation is awarded or increased 
"pursuant to any Act or administrative issue, the effective 
date of such an award or increase [] shall not be earlier 
than the effective date of the Act or administrative issue."  
See 38 U.S.C.A. § 5110(g) (West 2002).  This precludes the 
application of a later liberalizing law prior to the 
effective date thereof.

Prior to January 12, 1998 under Diagnostic Code 7120, 
unilateral varicose veins warranted a noncompensable rating 
when mild or with no symptoms.  A 10 percent rating was 
warranted for moderate unilateral varicose veins with 
varicosities of the superficial veins below the knees, with 
symptoms of pain and cramping on exertion.  A 20 percent 
rating was warranted for moderately severe unilateral 
varicose veins involving superficial veins above and below 
the knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, without involvement of the 
deep circulation.  A 40 percent rating was warranted for 
severe unilateral varicose veins involving superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, no involvement of deep circulation.  A 50 percent 
rating was warranted for pronounced unilateral varicose veins 
with the findings for the severe condition with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  A note following DC 7120 read:  Severe 
varicosities below the knee, with ulceration, scarring, or 
discoloration and painful symptoms, will be rated as 
moderately severe.  38 C.F.R. § 4.104, DC 7120 (1997).

Prior to January 12, 1998 Diagnostic Code 7121 provided that 
for unilateral phlebitis or thrombophlebitis with 
obliteration of deep return circulation, including traumatic 
conditions, a 10 percent rating was warranted when there was 
persistent moderate swelling of a leg which was not markedly 
increased on standing or walking.  A 30 percent rating was 
assigned for persistent swelling of leg or thigh, increased 
on standing or walking 1 or 2 hours, readily relieved by 
recumbency; moderate discoloration, pigmentation and 
cyanosis.  A 60 percent rating required persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration.  
A 100 percent rating was assigned for massive board-like 
swelling, with severe and constant pain at rest.  38 C.F.R. § 
4.104, DC 7121 (1997).

Analysis

The rating action on direct appeal in this case was in 
September 1992.  Previously, a May 1989 rating action denied 
service connection for thrombophlebitis and varicose veins.  
A timely appeal was initiated by the filing of an NOD but 
after the SOC was issued on July 2, 1990 (and sent to the 
address listed on the NOD), a substantive appeal was not 
received until January 1992.  An appeal consists of a timely 
filed NOD in writing and, after an SOC has been furnished, a 
timely filed Substantive Appeal. 38 C.F.R. § 20.200.  Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal.  38 
C.F.R. § 20.202.

With respect to an original SOC, a substantive appeal must be 
filed within 60 days of the date of mailing the SOC, 38 
U.S.C.A. § 7105(d)(3) (West 2002), or within the remainder of 
the one-year period from the date of NOD notification, 
whichever periods ends later.  38 C.F.R. § 20.302(b).  Here, 
the VA Form 1-9 was not timely.  Accordingly, the May 1989 
rating action was final.  However, a final rating action may 
be revised if it contained clear and unmistakable error (CUE) 
within the meaning of 38 C.F.R. § 3.105(a).

The 1992 rating action determined that there was CUE in the 
May 1989 rating action in not granting service connection for 
the disorder at issue and assigned ratings as describe above.  
Moreover, the 1992 rating action also specifically determined 
that the November 1973 claim had never been adjudicated and, 
thus, the effective dates for service connection and for the 
assignment of a noncompensable rating were made effective the 
day after service discharge.

Since the original 1973 claim remained pending, the 
correspondence from the veteran received on May 24, 1989 (the 
date used for the assignment of at first a 10 percent rating 
and later a 30 percent rating) could not have been a reopened 
claim (since there can be no reopened claim unless there is 
first an original claim which is denied).

Thus, the ratings assigned by the 1992 rating action were, in 
effect, staged ratings. Generally see Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (at the time of an initial rating 
granting service connection the practice of assigning 
separate rating for separate periods of time is called staged 
ratings).  It was stated in Fenderson that an appeal from a 
rating assigned by an initial grant of service connection is 
not a new claim. "The distinction between an original [sic] 
rating and a claim for an increased [sic] rating may be 
important, however, [] in determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous and in identifying the underlying NOD and whether 
VA has issued an SOC or SSOC." Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

A Compensable Evaluation from November 18, 1973 to November 
22, 1982

The service separation examination in September 1973 noted 
that the veteran had or had had leg cramps.  It was reported 
that these were due to thrombophlebitis that was treated in 
the past with good results.  No current varicosities were 
observed.  In essence, the separation examination report does 
not support a finding that varicosities were present or that 
the veteran had current leg cramping related to his healed 
thrombophlebitis.  VA general examination in March 1974 noted 
complaints of leg cramps on prolonged exertion.  Examination 
showed enlarged veins on upper anterior surface of the left 
leg.  There were no other findings related to the left lower 
extremity; the circulatory system was normal in all other 
respects.  The diagnosis was varicose veins, left leg.  The 
veteran specifically indicated that he had cramping in the 
right thigh that comes on with fatigue and while at work.  
There was no mention of similar symptoms in the left leg on 
the examination for varicose veins or on the orthopedic 
examination.  The veteran's representative has argued that 
this examination was of the right leg only, and could not be 
relied upon for a conclusion that the left leg varicosities 
were asymptomatic.  However, the Board notes that the 
orthopedic examiner specifically compared the lower 
extremities for range of motion, leg length, and 
circumference, which involved precisely measuring the left as 
well as the right lower extremity, thus, the absence of 
notation of ulceration, or other symptoms of left leg 
disability, is significant. 

Even the 1983 medical report notes that the veteran "did 
fine" in the years following service until the onset of the 
left ankle ulcer.  In the 1984 report, he indicated that he 
had a left ankle ulcer off and on from service and in a May 
1989 written statement, he dated the onset of a varicose 
ulcer ten years earlier.  The veteran now claims that his 
varicose veins were symptomatic, causing pain and cramping 
from the date of his service manifestations of 
thrombophlebitis.  

Based on this record, the Board finds that the veteran did 
not meet the criteria for a compensable evaluation prior to 
November 1982.  Though the available evidence demonstrates 
varicosities of superficial veins from the date of the 1974 
VA examination report; the objective findings from that 
report were negative for tenderness or other symptomatic 
manifestations.  The veteran complained of leg cramps and a 
limp, with an inability to run well, but the body of the 
examination report notes that the limp was favoring the right 
leg, he had cramps in the right thigh on exertion and there 
was other significant disability in the right lower extremity 
due to residuals of a fracture.  The March 1974 VA general 
medical examination noted varicosities of superficial veins, 
but no ulceration was noted.  There is simply no objective 
evidence of more than mild varicosities, or of varicose vein 
symptomatology, in the March 1974 VA examination report.  A 
clear preponderance of the contemporaneous objective evidence 
reflects that the left lower extremity varicosities did not 
become symptomatic until the ulcer near the left ankle began 
to bother the veteran, and its presence was not factually 
ascertainable until the November 1982 treatment.  In the May 
1989 statement, the veteran claimed that he developed the 
ulcer 10 years earlier, but "thought nothing of it" until he 
developed cellulitis and required hospitalization.  
Accordingly, the requirements for a compensable evaluation 
were not met for the period prior to November 23, 1982.  38 
C.F.R. § 4.104, DC 7120 (1997).

A rating in excess of 10 percent from November 23, 1982 to 
February 22, 1987

A recurrent stasis ulcer of the left lower extremity was 
first clinically noted in November 1982.  The July 1983 
hospitalization report noted swelling and tenderness, and the 
January 1984 hospitalization report described edema and a red 
tender cord extending up the calf and knee to the groin.  In 
January 1986, chronic venous insufficiency and tortuous veins 
were noted.  In December 1986, marked tortuous varicosities 
were described.  During the February 1987 hospitalization the 
veteran had vein stripping and ligation, in which apparently 
the greater (i.e., long) saphenous vein was excised.  

In the March 2003 decision, the Board concluded, resolving 
reasonable doubt in the veteran's favor, that, as of November 
23, 1982, he met the criteria for a 20 percent rating under 
DC 7120 for varicose veins.  This was based on findings of 
recurrent episodes of ulceration and edema with pain and 
discoloration affecting the left lower extremity below the 
knee beginning with the November 1982 treatment note.  The 
note following Diagnostic Code 7120 allows for severe below 
the knee varicosities to be rated as moderately severe.  
However, there was no showing of varicosities above the knee 
prior to 1987.  There was mention of a red tender cord 
extending to the groin area that was noted during the 1984 
hospitalization, and the veteran's representative has argued 
that this is evidence of varicosities involving the long 
saphenous vein.  

In May 2005, the Board obtained an opinion from a VHA 
surgeon.  The physician was specifically asked whether the 
"red, tender, superficial cord extending up the calf, knee 
to the groin" noted in the January 1984 hospitalization 
report was a reference to the long saphenous vein, and if so, 
was it most likely representative of a) a varicose vein, or 
b) acute superficial thrombophlebitis?  The physician stated 
that it represented an acute superficial thrombophlebitis 
which was extending up the calf, knee to the groin, and that 
it was not a varicosity of the long saphenous vein.  

(The representative has argued that the VHA opinion was 
insufficient since the physician "did not answer that part 
of the question regarding the diameter of the varicosity 
size, that is, 1 to 2 cm, or over 2 cm in diameter."  
However, the Board notes that the question as to the size of 
the varicosities was to be answered only "if the red tender 
superficial cord... represented a varicosity," which the 
physician had already stated it did not.)  

Thus, the record does not demonstrate a varicosity involving 
the long saphenous vein, and there is no mention in any of 
the clinical records of varicose veins above the knee or 
involvement of the deep circulation which would warranted a 
40 or 50 percent rating under DC 7120, nor persistent 
swelling of the leg or thigh, which increased on standing or 
walking for 1 to 2 hours and was readily relieved by 
recumbency for a 30 percent rating under DC 7121.  

In sum, a compensable evaluation is not warranted from the 
day after service discharge of November 18, 1973 through 
November 22, 1982; and a rating in excess of 20 percent is 
not warranted from November 23, 1982 through February 22, 
1987.

The Board notes that the veteran's representative has argued 
that a 20 percent evaluation should be assigned from "in or 
about 1977" based on the veteran's reported medical history 
of onset of ulceration in that time frame.  The 
representative contends that the veteran is competent to 
offer evidence of his observations of visible symptoms such 
as ulceration.  However, for the purposes of determining the 
presence of an objectively observable manifestation of 
disability (such as ulceration), the Board must rely on the 
documented medical findings, which in this case were first 
made as noted above in November 1982.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim for a 
compensable evaluation prior to 1982 and for an evaluation in 
excess of 20 percent from November 23, 1982, to February 22, 
1987.  Since the weight of the evidence for and against the 
claim is not in relative equipoise, the reasonable doubt rule 
does not apply. 38 C.F.R. § 3.102 (2004)




ORDER

A compensable evaluation for varicose veins of the left leg 
with recurrent stasis ulcer of the left ankle, secondary to 
thrombophlebitis of the left leg, from November 18, 1973 
through November 22, 1982, is denied.

An evaluation in excess of 20 percent for varicose veins of 
the left leg with recurrent stasis ulcer of the left ankle, 
secondary to thrombophlebitis of the left leg, from November 
23, 1982 through February 22, 1987, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


